DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the square block” recited in claims 17-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C 103(a) as being unpatentable over CN 203986937 (“Huang”) in view of CN 101267754 (“Craddock”). As to Huang and Craddock, Examiner is relying upon the enclosed translations.
 
Regarding Claim 1, Huang discloses a buffer slide rail with a fixed friction silencing mechanism, comprising an upper rail (3), a middle rail (2) and a lower rail (1) which are in sliding connection in sequence, wherein a transmission lower bead nest in transmission connection with the middle rail (2) is assembled on the lower rail (1), and a transmission upper bead nest in transmission connection with the upper rail (3) is assembled on the middle rail (2), wherein a fixed friction silencing assembly (best seen in Fig. 6) for reducing an axial moving speed is arranged between the connection of the upper rail (3) and the middle rail (2), the fixed friction silencing assembly including an abrasion-resistant convex block (curved rounded wheel 6) and a connecting convex block (7), wherein the abrasion-resistant convex block (6, soft rubber material) comes into soft contact with or is separated from the connecting convex block (6) as the upper rail (3) moves.
Huang substantially disclose the claimed invention included the round friction wheel intend to provide friction silencing while the upper rail slides out, but does not expressly disclose a convex block.
Craddock disclose a slide rail assembly (11, 20) having a similar abrasion resistant convex dampers or blocks (70, 90) that comes into contact with a convex strip (71,54).
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the buffer slide assembly taught by Huang could also be configured with alternative convex blocks, to provide the desired friction force, similar to the slide rail taught by Craddock.
Regarding Claims 2-4, the combination discloses (Craddock) the abrasion-resistant convex block (70, 90) is located between the sliding connection of the transmission upper bead nest and is fixedly buckle-mounted on an upper surface of the middle rail, and the connecting convex block (71, 54) is integrated in one piece on a bottom surface of the upper rail and comes into soft contact with or is separated from the abrasion-resistant convex block (70, 90) as the upper rail moves.
Regarding Claims 5-7 and 8-10, the combination discloses (Craddock) Claims 5-7  the abrasion-resistant convex block (90) is at least one hollow trapezoidal soft abrasion-resistant sheet; Claims 8-10-the combination discloses (Craddock) the abrasion-resistant convex block (90) is at least one trapezoidal soft abrasion-resistant sheet. 
Craddock demonstrates the convex block having a plurity of shapes and configurations (see hallow block 90), but does not dot expressly disclose the block in a trapezoidal shape. It would have been obvious to one having skill in the art before the effective filing date of the invention that the convex blocks taught by Craddock could be configured in a trapezoidal or hallow trapezoidal shape to improve the friction resistance with the upper rail, as it would be an obvious modification to one having general kill in the art
Regarding Claims 11-13, the combination discloses (Craddock) the abrasion-resistant convex block (70, 90) is at least one cylindrical soft abrasion-resistant sheet (along the top); Huang also demonstrates a cylindrical soft convex block.
Regarding Claims 14 -16, the combination discloses (Craddock) the connecting convex block (54, best seen in Figs. 8-9) is at least one arc convex block (80, 83), and an arc surface  of the arc convex block (80, 83) comes into soft contact or is separated from the abrasion resistant convex block (90). 
Regarding Claims 17-19, the combination discloses (Craddock) the connecting convex block (71, see comparable square block in Fig. 5) is a connecting square block (along 71) with an abrasion-resistant corrugated surface, and the abrasion-resistant corrugated surface comes into soft contact with or is separated from the abrasion-resistant convex block (in the same manner with 70 ).
Regarding Claims 20-22, the combination discloses (Huang) the connecting convex block (7) is a connecting strip block with a plurality of tooth blocks, and the plurality of tooth blocks come into soft contact with or are separated from the abrasion-resistant convex block in the same manner as 6, also demonstrated in Craddock, see 71, Fig. 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637